PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board that affirmed the referee’s order holding that the Hearings Division lacked jurisdiction to correct an alleged error in a final and unappealed Board order concerning claimant’s entitlement to attorney fees. Employer cross-petitions for review, contending that the Board erred in refusing to provide, without charge, a transcript of the closing arguments at the hearing. We affirm on the petition.
The remedies for review of alleged errors in a Board order are to petition the Board for reconsideration or to seek judicial review. OAR 438-11-035(2); ORS 656.298. Claimant failed to pursue those remedies, and the Board’s order became final. ORS 656.295(8). The Hearings Division could not correct an error in that order. The Board correctly affirmed the referee’s order.
In the light of our disposition of the petition, we need not reach the cross-petition.
Affirmed on petition; cross-petition dismissed as moot.